Citation Nr: 1129345	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder (claimed as a skin rash), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to January 1992.  He served in the Southwest Asia theater of operations during the Persian Gulf War from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas which, in part, found that new and material evidence had not been submitted to reopen claims for service connection for hypertension and dermatitis (claimed as a skin rash).

In March 2008 the Board issued a decision which, in part, found that new and material evidence had not been submitted to reopen claims for service connection for hypertension and dermatitis.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court issued a decision vacating that portion of the Board's March 2008 decision with regard to the two issues noted on the title page of this decision and remanded these issues back to the Board for compliance with the August 2009 Court decision.  

This case was previously before the Board in January 2010 at which time the claim was remanded for further development and compliance with the August 2009 Court remand.  

As was noted in the January 2010 Board remand, in September 2007, the Veteran submitted a statement regarding a claim for entitlement to an earlier effective date for the award of service connection for a bilateral shoulder disorder.  Also, in March 2010 correspondence the Veteran raised the issues of entitlement to an increased rating for his service-connected back and joint disorders as well as entitlement to service connection for a joint disorder, breathing problems, erectile dysfunction, and sleeping problems.  These issues, however, are not currently developed or certified for appellate review.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As outlined in the August 2009 Court Order, the Veteran did not receive proper notice regarding the issues addressed in this remand.  Unfortunately, even after the Board remanded the claim in January 2010 for such notice, the Veteran has not received proper notice.  

By July 1993 rating decision, the RO denied service connection for hypertension, essentially based on a finding that there was no showing of hypertension in service or to a compensable degree within the first year after service.  The RO also denied service connection for a skin disorder (claimed as a rash), essentially based on a finding that there was no showing of a skin disorder in service and no competent evidence linking any current skin disorder to service.  The Veteran did not appeal the July 1993 decision and it became final. 38 U.S.C.A. § 7105.

By May 1996 rating decision, the RO denied the claim for hypertension, based on a finding that there was no showing of hypertension in service or to a compensable degree within the first year after service, and denied the claim for a skin condition, based on a finding there was no showing of a skin disorder in service and no post-service skin condition that was related to service.  The RO also denied service connection for a skin condition as due to an undiagnosed illness, finding that a skin condition did not arise during service or to a compensable degree within two years after the last date of service in the Persian Gulf.  The Veteran appealed that decision.  In a January 1998 rating decision, the RO granted entitlement to a disability rating based on individual unemployability (TDIU).  In a statement received that same month, the Veteran indicated he was pleased with the award of TDIU and withdrew all other appeals.  Thus, the May 1996 RO rating decision became final, and is the last final disallowance of these claims. 38 U.S.C.A. § 7105.

To reopen these claims, the Veteran must submit new and material evidence pursuant to 38 U.S.C.A. § 5108.  In claims to reopen previously denied claims, VA must provide a claimant with notice of what constitutes new and material evidence to reopen the claim.  VA's notice letter should describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Unfortunately, while the Veteran was informed of the requirement of submitting new and material evidence regarding the hypertension and skin disorder claims in July 2003 correspondence, he was not informed of the reasons for the prior denial or the type of evidence which would support his claim to reopen; that is, competent evidence demonstrating a nexus between the Veteran's hypertension/skin disorder and military service.  Thus, the notice requirements in Kent, supra, were not met with regard to these two issues.    

Pursuant to a January 2010 remand, the Board directed the RO to send proper notice pursuant to Kent.  The RO provided notice in February 2010 but that notice is inadequate.  The February 2010 notice letter referred only to the July 1993 rating decision and incorrectly stated that this decision was the last final decision with regard to the issues addressed above.  However, as above, the last final decision with regard to the hypertension and skin disorder/undiagnosed illness issues is dated in May 1996.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the notice requirements in Kent, supra, were, again, not met with regard to these two issues.  On remand, the Veteran should be provided with appropriate notice that complies with Kent.

Furthermore, a review of the most recent supplemental statement of the case dated in October 2010 refers to a change in regulations for "new and material evidence" cases beginning September 6, 2006.  The Board is unaware of such a change in the "new and material evidence" regulations.  The regulations regarding "new and material evidence" were last changed August 29, 2001.  66 Fed. Reg. at 44, 630 (codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  On remand, the RO should provide a new supplemental statement of the case referencing the correct history regarding "new and material evidence" regulations.  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that all notice obligations have been satisfied in accordance with the recent court decisions, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other applicable legal precedent.  In doing so, the RO/AMC will advise the Veteran of the element or elements required to establish service connection for hypertension and dermatitis that were found to be insufficient in the previous denial, and inform him of the reasons for the prior denial and the type of evidence which would support his claim to reopen, such as competent evidence demonstrating a nexus between the Veteran's hypertension/skin disorder and military service.  This letter should indicate that the claims were last denied by rating decision dated in May 1996.  A copy of the notice letter should be included in the claims file.

2. Readjudicate the Veteran's application to reopen previously denied claims for hypertension and dermatitis.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  Significantly, the supplemental statement of the case should note that the regulations regarding "new and material evidence" were last changed August 29, 2001, not September 6, 2006 as noted in the October 2010 supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



